UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21399 The Aegis Funds (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, Virginia 22101 (Address of principal executive offices) (Zip code) Aegis Financial Corporation 6862 Elm Street, Suite 830, McLean, Virginia 22101 (Name and address of agent for service) Registrant's telephone number, including area code: (703) 528-7788 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 – June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. AEGIS HIGH YIELD FUND PROXY VOTING RECORD FOR PERIOD JULY 1, 2, 2013 AMERIGO RESOURCES LTD. Security 03074G109 Meeting Type ANNUAL Ticker Symbol ARREF Meeting Date 7-MAY-2013 Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT 8. Management For For 02 DIRECTOR 1)KLAUS ZEITLER 2)ROBERT GAYTON 3)SIDNEY ROBINSON 4)RUSTON GOEPEL 5)MIGUEL GRAU 6)ALBERTO SALAS 7)GEOFF CASTLE 8)GEORGE IRELAND Management For For 03 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 04 TO TRANSACT ANY OTHER BUSINESS THAT MAY PROPERLY COME BEFORE THE MEETING AND ANY ADJORNMENT THEREOF. Management For For BALTIC TRADING LIMITED Security Y0553W103 Meeting Type ANNUAL Ticker Symbol BALT Meeting Date 16-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)HARRY A. PERRIN Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF BALTIC TRADING FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For GLOBUS MARITIME LIMITED Security Y27265209 Meeting Type ANNUAL Ticker Symbol GLBS Meeting Date 5-SEP-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)ELIAS S. DEFTEREOS 2)JEFFREY O. PARRY Management For For 02 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG (HELLAS) CERTIFIED AUDITORS ACCOUNTANTS S.A. AS THE COMPANY’S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For PMC COMMERCIAL TRUST Security Meeting Type ANNUAL Ticker Symbol PCC Meeting Date 14-JUN-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)NATHAN G. COHEN 2)MARTHA ROSEMORE MORROW 3)BARRY A. IMBER 4)IRVING MUNN 5)JAN F. SALIT Management For For 02 TO CONSIDER AND APPROVE, BY AN ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 03 TO CONSIDER AND RATIFY THE APPOINTMENT OF PRICEWATHERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PMC COMMERCIAL FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For ROYAL HOST INC Security 78029TAA7 Meeting Type SPECIAL Ticker Symbol RYL Meeting Date 29-NOV-2012 Item Proposal Type Vote For/Against Management 01 THE EXTRAORDINARY RESOLUTION (THE “DEBENTURE RESOLUTION”) IN THE FORM ATTACHED AS APPENDIX “A” TO THE MANAGEMENT INFORMATION CIRCULAR DATED OCTOVER 11, 2012(THE “CIRCULAR”) APPROVING CERTAIN AMENDMENTS TO THE TRUST INDENTURE DATED FEBRUARY 21, 2002, AS SUPPLEMENTED BY THE FIRST SUPPLEMENTAL INDENTURE DATED APRIL 20, 2004, THE SECOND SUPPLEMENTAL INDENTURE DATED OCTOBER 5, 2005, THE THIRD SUPPLEMENTAL INDENTURE DATED SEPTEMBER 12, 2006, THE FOURTH SUPPLEMENTAL INDENTURE DATED JUNE 26, 2007, THE FIFTH SUPPLEMENTAL INDENTURE DATED JANUARY 1, 2, 2012 (THE “INDENTURE”) BETWEEN THE COMPANY AND COPUTERSHARE TRUST COMPANY OF CANADA (THE “DEBENTURE TRUSTEE”) GOVERNING THE DEBENTURES, AND THE AUTHORIZATION OF THE DEBENTURE TRUSTEE TO EXECUTE A SEVENTH SUPPLEMENTAL INDENTURE SUBSTANTIALLY IN THE FORM ATTTACHED AS APPENDIX “B” TO THE CIRCULAR, ALL AS MORE PARTICULARLY DESCRIBED IN THE CIRCULAR Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Aegis Funds By (Signature and Title) /s/ Scott L. Barbee Scott L. Barbee, President, The Aegis Funds DateJuly 25, 2013
